      Case: 2:21-cr-00005-EAS Doc #: 18 Filed: 08/02/21 Page: 1 of 2 PAGEID #: 108




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                             Criminal No. 2:21 Cr. 5
          v.
 HYUN DONG JO,                                               JUDGE SARGUS

        a/k/a 조현동

                           Defendant.




                          NOTICE OF WITHDRAWAL OF COUNSEL
To:      The Clerk of Court and all parties of record
         Due to her upcoming departure from the Antitrust Division of the Department of Justice,

Trial Attorney Katherine H. Stella is withdrawing as counsel for the United States in this matter.

Co-counsel, Trial Attorneys Melanie Krebs-Pilotti and Julia Maloney, who are admitted or

otherwise authorized to practice in this Court, will continue to represent the United States of

America in this case.

         In light of the fact that Trial Attorney Stella will no longer be with the Antitrust Division,

please remove her from all future ECF filings.

 Date: August 2, 2021                                        Respectfully Submitted,

                                                             /s/ Katherine H. Stella
                                                             Katherine H. Stella
                                                             Trial Attorney, Antitrust Division
                                                             United States Department of Justice
                                                             450 5th Street, N.W.
                                                             Washington, DC 20530
                                                             Tel: (202) 705-8266
                                                             Katherine.stella@usdoj.gov
   Case: 2:21-cr-00005-EAS Doc #: 18 Filed: 08/02/21 Page: 2 of 2 PAGEID #: 109




                                      Certificate of Service
       I hereby certify that a true and correct copy of the foregoing was electronically filed and
served by the CM/ECF system on all counsel of record.




                                                  /s/ Katherine H. Stella
                                               Katherine H. Stella
